IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 97-10159
                           Summary Calendar



DAVID LOPEZ,

                                           Plaintiff-Appellant,

versus

TEXAS DEP’T OF CRIMINAL JUSTICE, ET AL.,

                                           Defendants,

WARDEN DREWRY; E.L. WHEELER,
Major; JAIME QUINTANILLA, Captain,

                                           Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 1:96-CV-242
                        - - - - - - - - - -
                         September 24, 1997
Before JOLLY, BENAVIDES and PARKER, Circuit Judges.

PER CURIAM:*

     David Lopez (#597892), a state prisoner, has appealed the

magistrate judge’s dismissal of his civil rights claims against

against E.L. Wheeler, Jaime Quintanilla, and Warden Drewry, in

his individual capacity.    We have carefully reviewed the record

and Lopez’ briefs and hold, for essentially the same reasons as

were offered by the magistrate judge, that the magistrate judge

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 97-10159
                               -2-

did not err in dismissing these claims.   See Lopez v. Texas Dep’t

of Criminal Justice, No. 1:96-CV-242-BA (N.D. Tex. Jan. 15, 1997)

(unpublished).

     AFFIRMED.